 

Exhibit 10(ff)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENET

 

 

SIXTH AMENDED AND RESTATED

 

 

EXECUTIVE RETIREMENT ACCOUNT

 

 

 

 

As Amended and Restated Effective as of November 30, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

SIXTH AMENDED AND RESTATED

TENET EXECUTIVE RETIREMENT ACCOUNT

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I PREAMBLE AND PURPOSE


1 

1.1

Preamble.


1 

1.2

Purpose.


2 

 

 

 

ARTICLE II DEFINITIONS AND CONSTRUCTION


3 

2.1

Definitions.


3 

2.2

Construction.


10 

2.3

409A Compliance.


11 

 

 

 

ARTICLE III PARTICIPATION AND FORFEITABILITY OF BENEFITS


12 

3.1

Eligibility and Participation.


12 

3.2

Forfeitability of Benefits.


13 

 

 

 

ARTICLE IV COMPANY CONTRIBUTIONS, VESTING, ACCOUNTING AND INVESTMENT CREDITING
RATES


14 

4.1 

Company Contributions.


14 

4.2 

Vesting in ERA Account.


14 

4.3 

Accounting for Deferred Compensation.


16 

4.4 

Computation of Earnings Credited.


17 

 

 

 

ARTICLE V DISTRIBUTION OF BENEFITS


19 

5.1

Normal Retirement Distribution.


19 

5.2

Early Retirement Distribution.


19 

5.3

Termination of Employment Distribution.


19 

5.4

Termination Distributions to Key Employees.


20 

5.5

Death Distribution.


20 

5.6

Disability Distribution.


21 

5.7

Deferral of Distributions.


21 

5.8

Withholding.


21 

5.9

Impact of Reemployment on Benefits.


21 

 

 

 

ARTICLE VI PAYMENT LIMITATIONS 


22 

6.1

Spousal Claims


22 

6.2

Legal Disability.


22 

6.3

Assignment.


22 

 

 

 

ARTICLE VII FUNDING


24 

7.1

No Right to Assets.


24 

7.2

Creditor Status.


24 

 

 

 

ARTICLE VIII ADMINISTRATION


25 

8.1

The RPAC.


25 

8.2

Powers of RPAC.


25 

8.3

Appointment of Plan Administrator.


25 

 





(i)

--------------------------------------------------------------------------------

 



 

8.4

Duties of Plan Administrator.


25 

8.5

Indemnification of RPAC and Plan Administrator.


27 

8.6

Claims for Benefits.


27 

8.7

Arbitration.


30 

8.8

Receipt and Release of Necessary Information.


31 

8.9

Overpayment and Underpayment of Benefits.


31 

8.10

Change of Control.


32 

 

 

 

ARTICLE IX OTHER BENEFIT PLANS OF THE COMPANY


33 

9.1 

Other Plans.


33 

 

 

 

ARTICLE X AMENDMENT AND TERMINATION OF THE PLAN


34 

10.1

Continuation.


34 

10.2

Amendment of ERA.


34 

10.3

Termination of ERA.


34 

10.4

Termination of Affiliate's Participation.


35 

 

 

 

ARTICLE XI MISCELLANEOUS


36 

11.1

No Reduction of Employer Rights.


36 

11.2

Provisions Binding.


36 

 

 

 

EXHIBIT A  GRANDFATHERED CONIFER EMPLOYEES

A-1

 

 

 

EXHIBIT B  LIMITS ON ELIGIBILITY AND PARTICIPATION

B-1

 

 



(ii)

--------------------------------------------------------------------------------

 

 

 

SIXTH AMENDED AND RESTATED

TENET EXECUTIVE RETIREMENT ACCOUNT

 

ARTICLE I

PREAMBLE AND PURPOSE

 

1.1       Preamble. Tenet Healthcare Corporation (the "Company'') established
the Tenet Executive Retirement Account (the "ERA") effective July 1, 2007, to
permit the Company and its participating Affiliates, as defined herein
(collectively, the "Employer"), to attract and retain a select group of
management or highly compensated employees, as defined herein. 

 

Through an instrument adopted in December 2008, the Company previously amended
and restated the ERA, effective December 31, 2008, to (a) modify the fixed
return investment option to provide that interest will be credited based on one
hundred and twenty percent (120%) of the long-term applicable federal rate as
opposed to the current provision which credited interest based on the prime rate
of interest less one percent (1%), (b) revise the manner for determining vesting
to years of plan participation. (c) reflect the right of the Pension
Administration Committee to make non-material amendments to the ERA to comply
with changes in the law or facilitate administration and (d) comply with final
regulations issued under section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"). The amended and restated ERA was known as the First
Amended and Restated Tenet Executive Retirement Account.

 

Through an instrument, adopted on December 11, 2009, the Company further amended
and restated the ERA, also effective December 31, 2008, to clarify the ERA's
intent to comply with section 409A of the Code; namely, to clarify that (a) ERA
participants who incur a separation from service and are reemployed such that
they do not have a break in employment under the Company's Rehire and
Reinstatement Policy (or any successor thereto) will have any prior forfeited
ERA account balance restored at the time of such reemployment (i.e., for
consistency purposes, both the participant's prior years of service and account
balance will be restored and administered on a going forward basis under the
ERA) and (b) any subsequent deferral election made in accordance with the terms
of the ERA will apply to an ERA participant's "Normal Retirement Benefit" (as
defined herein). The amended and restated ERA was known as the Second Amended
and Restated Tenet Executive Retirement Account,

 

Through an instrument adopted on July 21, 2011, the Company further amended and
restated the ERA, effective May 3, 2011, to (a) provide that in the event of a
Change of Control before July 1 of any year, the full Annual Contribution will
be made to the ERA within ten (10) days following the occurrence of such Change
of Control and (b) make other clarifying amendments to the ERA.  The amended and
restated ERA was known as the Third Amended and Restated Tenet Executive
Retirement Account.

 

The Company subsequently amended and restated the ERA, effective as of May 9,
2012, to clarify certain Change of Control provisions; substitute a prorated
payout for post Change of Control terminations, in place of the prior automatic
post-Change of Control contributions; and revise the definitions for certain
termination events. The amended and restated ERA was known as the Fourth Amended
and Restated Tenet Executive Retirement Account.





 

--------------------------------------------------------------------------------

 

 

The Company further amended and restated the ERA, effective November 6, 2013 to
(i) delegate to the Senior Vice President, Human Resources and the Plan
Administrator the authority to determine the employees eligible to participate
in the ERA and the amount of contribution each employee will receive, (ii)
modify the definition of “Year of Vesting Service” to include service performed
for an entity acquired by the Company through a stock, asset or other business
transaction to the extent provided in the transaction documents or as determined
by to the Senior Vice President, Human Resources or the Plan Administrator and
(iii) clarify that a participant who is terminated for “Cause” will forfeit his
ERA benefit in its entirety.  By this restatement, the Company also desires to
remove Conifer Health Solutions, LLC (“Conifer”) as a participating employer in
the ERA effective as of December 31, 2013 except for prior Company employees who
now work for Conifer and will be grandfathered.  The amended and restated ERA
was known as the Fifth Amended and Restated Tenet Executive Retirement Account.

 

Effective January 1, 2015, the Retirement Plans Administrative Committee
(“RPAC”) amended the ERA to provide that an “Affiliate” as defined in the ERA
will be determined based on an ownership percentage of greater than fifty
percent (50%).

 

By this instrument the RPAC desires to further amend and restate the ERA
effective November 30, 2015 to (i) incorporate the prior amendment to the ERA,
(ii) delegate to the Senior Vice President, Human Resources and the Plan
Administrator the authority to provide annual contributions and/or continued age
and service credit for vesting purposes for any participant who transfers to an
Affiliate who has not adopted the ERA as an Employer without the need for
adoption of the ERA by such Affiliate, (iii) permit participants who are not
participants in the “SERP,” as defined in Article II, who are ineligible or who
become ineligible to participate in the ERA to receive earnings credit until
they terminate employment with the Company and all Affiliates, and (iv) reflect
that the name of the Compensation Committee has changed to the “Human Resources
Committee.”  This amended and restated ERA will be known as the Sixth Amended
and Restated Tenet Executive Retirement Account.

 

The Employer may adopt one (1) or more domestic trusts to serve as a possible
source of funds for the payment of benefits under this ERA.

 

1.2       Purpose. Through this ERA, the Employer intends to permit the deferral
of compensation and to provide additional benefits to a select group of
management or highly compensated employees of the Employer. Accordingly, it is
intended that this ERA will not constitute a "qualified plan" subject to the
limitations of section 401(a) of the Code, nor will it constitute a "funded
plan," for purposes of such requirements. It also is intended that this ERA will
be exempt from the participation and vesting requirements of Part 2 of Title I
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA").
The funding requirements of Part 3 of Title I of ERISA, and the fiduciary
requirements of Part 4 of Title I of ERISA by reason of the exclusions afforded
plans that are unfunded and maintained by an employer primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees.

 

--------------------------------------------------------------------------------

End of Article I





2

--------------------------------------------------------------------------------

 

 

 

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

2.1       Definitions. When a word or phrase appears in this ERA with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase will generally be a term defined in this Section 2.1. The
following words and phrases with the initial letter capitalized will have the
meaning set forth in this Section 2.1, unless a different meaning is required by
the context in which the word or phrase is used.

 

(a)      "Account" means one (1) or more of the bookkeeping accounts maintained
by the Company or its agent on behalf of a Participant, as described in more
detail in Section 4.3. A Participant's Account may be divided into one or more
"Cash Accounts" or "Stock Unit Accounts" as defined in Section 4.3.

 

(b)      "Affiliate" means a corporation that is a member of a controlled group
of corporations (as defined in section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
section 414(m) of the Code) as the Company; provided, however that effective
January 1, 2015, for purposes of determining if an entity is an Affiliate under
sections 414(b) or (c) of the Code ownership will be determined based on an
ownership percentage of greater than fifty percent (50%).

 

(c)        "Alternate Payee" means any spouse, former spouse, child, or other
dependent of a Participant who is recognized by a DRO as having a right to
receive all, or a portion of the benefits payable under the ERA with respect to
such Participant.

 

(d)       "Annual Contribution" means the contribution made by the Employer on
behalf of a Participant as described in Section 4.1(a).

 

(e)        "Beneficiary" means the person designated by the Participant to
receive a distribution of his benefits under the ERA upon the death of the
Participant. If the Participant is married, his spouse will be his Beneficiary,
unless his spouse consents in writing to the designation of an alternate
Beneficiary. For this purpose, the term “spouse” means a Participant’s spouse
under applicable state law, including effective August 3, 2011, a Participant's
Domestic Partner as defined under the Criteria for Domestic Partnership Status
under the Tenet Employee Benefit Plan, and effective September 16, 2013, a same
sex spouse recognized as such in the state where the marriage is performed.  In
the event that a Participant fails to designate a Beneficiary, or if the
Participant's Beneficiary does not survive the Participant, the Participant's
Beneficiary will be his surviving spouse, if any, or if the Participant does not
have a surviving spouse, his estate. The term "Beneficiary" also will mean a
Participant's spouse or former spouse who is entitled to all or a portion of a
Participant's benefit pursuant to Section 6.1.

 

 

(f)      "Board" means the Board of Directors of the Company.

 

(g)     "Cause" means



3

--------------------------------------------------------------------------------

 

 

(i)



For any event occurring on or within two (2) years after a Change of Control,
the same meaning as set forth in Section 2.1(f)(ii) of the ESP.

 

(ii)



For any Participant who is a Covered Executive under the Company’s Executive
Severance Plan, with respect to any event not occurring on or within two (2)
years after a Change of Control, the same meaning as set forth in Section
2.1(f)(i) of the ESP.

 

(iii)



for any Participant who is not a Covered Executive under the Company’s Executive
Severance Plan, with respect to any event not occurring on or within two (2)
years after a Change of Control, the same meaning as set forth in Section
2.5(b)(ii) of the Stock Incentive Plan.

 

(h)“Change of Control” will have the meaning set forth in the ESP.

 

(i)



"Code" means the Internal Revenue Code of 1986, as amended from time to time and
any regulations and rulings issued thereunder.

 

(j)"Compensation" means the Participant's annual gross base salary including
amounts reduced from the Participant's salary and contributed on the
Participant's behalf as deferrals under any qualified or non-qualified employee
benefit plans sponsored by the Employer or, to the extent provided in Section
4.1(a), an Affiliate. Compensation excludes bonuses, hardship withdrawal
allowances, annual cash and/or stock bonuses, automobile allowances, housing
allowances, relocation payments, deemed income, income payable under stock
incentive plans, Christmas gifts, insurance premiums and other imputed income,
pensions, and retirement benefits.

 

(k)"Disability" means the inability of a Participant to engage in any
substantial gainful activity by reason of a mental or physical impairment
expected to result in death or last for at least twelve (12) months, or the
Participant, because of such a condition. is receiving income replacement
benefits for at least three (3) months under an accident or health plan covering
the Employer's employees.

 

(l)"Discretionary Contribution" means the contribution made by the Employer on
behalf of a Participant as described in Section 4.1(b).

 

(m)      "DRO" means a domestic relations order that is a judgment, decree, or
order (including one that approves a property settlement agreement) that relates
to the provision of child support, alimony payments or marital property rights
to a spouse, former spouse, child or other dependent of a Participant and is
rendered under a state (within the meaning of section 7701(a)(10) of the Code)
domestic relations law (including a community property law) and that:

 

(i)



Creates or recognizes the existence of an Alternate Payee's right to, or assigns
to an Alternate Payee the right to receive all or a portion of the benefits
payable with respect to a Participant under the ERA;

 

(ii)



Does not require the ERA to provide any type or form of benefit, or any option,
not otherwise provided under the ERA;



4

--------------------------------------------------------------------------------

 

 

(iii)



Does not require the ERA to provide increased benefits (determined on the basis
of actuarial value);

 

(iv)



Does not require the payment of benefits to an Alternate Payee that are required
to be paid to another Alternate Payee under another order previously determined
to be a DRO; and

 

(v)



Clearly specifies: the name and last known mailing address of the Participant
and of each Alternate Payee covered by the DRO; the amount or percentage of the
Participant's benefits to be paid by the ERA to each such Alternate Payee, or
the manner in which such amount or percentage is to be determined; the number of
payments or payment periods to which such order applies; and that it is
applicable with respect to this ERA.

 

(n)"Early Retirement Age" means the date the Participant attains age fifty-five
(55) and has completed ten (10) Years of Vesting Service.

 

(o)"Early Retirement Benefit" means the benefit payable to a Participant who has
attained Early Retirement Age as provided in Section 5.2.

 

(p)"Effective Date" means November 30, 2015, except as provided otherwise
herein.

 

(q)"Eligible Person" means an Employee who is designated as eligible to
participate in the ERA by the Senior Vice President, Human Resources or the Plan
Administrator or an Employee who satisfied the definition of Eligible Person in
a prior ERA document and, in each case, who is not a participant in the
SERP.  As provided in Section 3.1 the RPAC may at any time, in its sole and
absolute discretion, limit the classification of Employees who are eligible to
participate in the ERA for a Plan Year and/or may modify or terminate an
Eligible Person's participation in the ERA without the need for an amendment to
the ERA.

 

(r)"Employee" means each select member of management or highly compensated
employee receiving remuneration, or who is entitled to remuneration, for
services rendered to the Employer or an Affiliate, in the legal relationship of
employer and employee.

 

(s)"Employer" means the Company and each Affiliate who with the consent of the
Senior Vice President, Human Resources or Plan Administrator has adopted the ERA
as a participating employer.  An Affiliate may evidence its adoption of the ERA
either by a formal action of its governing body or by commencing deferrals and
taking other administrative actions with respect to this ERA on behalf of its
employees. An entity will cease to be a participating employer as of the date
such entity ceases to be an Affiliate or the date specified by the
Company.  Effective December 31, 2013, Conifer Health Solutions, LLC ceased to
be an Employer under the ERA with respect to all of its Employees except those
specified in Exhibit A.

 

(t)"Employment" means any continuous period during which an employee is actively
engaged in performing services for the Employer or, to the extent provided in
Section 2.1(ss), an Affiliate, plus the term of any leave of absence



5

--------------------------------------------------------------------------------

 

 

approved by the Employer; provided, however, that if an employee takes an
approved leave of absence and does not return to the employ of the Employer,
such leave of absence will not count as Employment except as required by law.

 

(u)       "ERA" means the Sixth Amended and Restated Tenet Executive Retirement
Account as set forth herein and as the same may be amended from time to time.

 

(v)       "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

(w)       "ESP" means the Tenet Executive Severance Plan, as amended from time
to time. 

 

(x)       "Five Percent Owner" means any person who owns (or is considered as
owning within the meaning of section 318 of the Code (as modified by section
416(i)(1)(B)(iii) of the Code)) more than five percent (5%) of the outstanding
stock of the Company or an Affiliate or stock possessing more than five percent
(5%) of the total combined voting power of all stock of the Company or an
Affiliate. The rules of sections 414(b), (c) and (m) of the Code will not apply
for purposes of applying these ownership rules. Thus, this ownership test will
be applied separately with respect to the Company and each Affiliate.

 

(y)       "Good Reason" means

 

(i)



For an event occurring on or within two (2) years of a Change of Control, the
same meaning as set forth in Section 2.1(x)(ii) of the ESP.

 

(ii)



For any event not occurring on or within two (2) years after a Change of
Control, the same meaning as set forth in Section 2.1(x)(i) of the ESP.

 

(z)    "Human Resources Committee" means the Human Resources Committee of the
Board (including any predecessor or successor to such committee in name or
form), which has the authority to amend and terminate the ERA as provided in
Article X.

 

(aa)      “Inactive Participant” means a Participant under this ERA who
separates from Employment with the Employer or who is no longer or ceases to be
an Eligible Person.  Generally, no future contributions or earnings will be
credited to an Inactive Participant’s Account; provided, however, an Inactive
Participant who is not a participant in the SERP will continue to have earnings
credited to his Account on and after the Effective Date until he ceases
employment with the Employer and all Affiliates.

 

(bb)      "Initial Enrollment Period" means the thirty (30) day period
immediately following the date the Eligible Person first becomes eligible to
participate in the ERA during which the Eligible Person may elect the time at
which to receive a distribution of Early Retirement Benefits pursuant to Section
3.1(b).

 

(cc)      "Involuntary Termination" means:



6

--------------------------------------------------------------------------------

 

 

(i)       the Participant's Termination of Employment by the Employer without
Cause, or

 

(ii)      the Participant's resignation from Employment of the Employer for Good
Reason;

 

provided, however, that an Involuntary Termination will not occur by reason of
the divestiture of an Affiliate with respect to a Participant employed by such
Affiliate who is offered a comparable position with the purchaser and either
declines or accepts such position.

 

(dd)      "Key Employee" means any employee or former employee (including any
deceased employee) who at any time during the Plan Year was:

 

(i)



an officer of the Company or an Affiliate having greater than one hundred thirty
thousand dollars ($130,000) (as adjusted under section 416(i)(1) of the Code for
Plan Years beginning after December 31, 2002) (such limit is one hundred seventy
thousand dollars ($170,000) for 2014);

 

(ii)



a Five Percent Owner; or

 

(iii)



a One Percent Owner having compensation of more than one hundred fifty thousand
dollars ($150,000).

 

For purposes of the preceding paragraphs, the Company has elected to determine
the compensation of an officer or One Percent Owner in accordance with section
1.415(c)-2(d)(4) of the Treasury Regulations (i.e., W-2 wages plus amounts that
would be includible in wages except for an election under section 125(a) of the
Code (regarding cafeteria plan elections) under section 132(f) of the Code
(regarding qualified transportation fringe benefits) or section 402(e)(3) of the
Code (regarding section 401(k) plan deferrals)) without regard to the special
timing rules and special rules set forth, respectively, in sections
1.415(c)-2(e) and 2(g) of the Treasury Regulations.

 

The determination of Key Employees will be based upon a twelve (12) month period
ending on December 31 of each year (i.e., the identification date). Employees
that are Key Employees during such twelve (12) month period will be treated as
Key Employees for the twelve (12) month period beginning on the first day of the
fourth month following the end of the twelve (12) month period (i.e., since the
identification date is December 31, then the twelve (12) month period to which
it applies begins on the next following April 1).

 

The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder. For purposes of determining whether an employee or former employee
is an officer, a Five Percent Owner or a One Percent Owner, the Company and each
Affiliate will be treated as a separate employer (i.e., the controlled group
rules of sections 414(b), (c), (m) and (o) of the Code will not apply).
Conversely, for purposes of determining whether the one hundred thirty thousand
dollar ($130,000) adjusted limit on compensation is met under the officer test
described in Section 2.1(dd)(i), compensation from the Company and





7

--------------------------------------------------------------------------------

 

 

all Affiliates will be taken into account (i.e., the controlled group rules of
sections 414(b). (c), (m) and (o) of the Code will apply). Further, in
determining who is an officer under the officer test described in Section
2.1(dd)(i), no more than fifty (50) employees of the Company or its Affiliates
(i.e., the controlled group rules of sections 414(b), (c), (m) and (o) of the
Code will apply) will be treated as officers. If the number of officers exceeds
fifty (50). the determination of which employees or former employees are
officers will be determined based on who had the largest annual compensation
from the Company and its Affiliates for the Plan Year. For the avoidance of
doubt, for purposes of this Section 2.1(dd) the controlled group rules under
sections 414(b) and (c) of the Code will be applied based on the normal
ownership percentage of greater than eighty percent (80%) rather than the fifty
percent (50%) standard used in the definition of Affiliate.

 

(ee)      "Normal Retirement Age" means the date the Participant attains age
sixty-two (62).

 

(ff)        "Normal Retirement Benefit" means the benefit payable to a
Participant at Normal Retirement Age pursuant to Section 5.1.

 

(gg)     "One Percent Owner" means any person who would be described as a Five
Percent Owner if "one percent (1%)" were substituted for "five percent (5%)"
each place where it appears therein.

 

(hh)     "Other Termination" means a Termination of Employment that is not an
Involuntary Termination, including a Termination of Employment for Cause.

 

(ii)       "Participant" means each Eligible Person who participates in this ERA
and each Eligible Person or former Eligible Person whose participation in this
ERA has not terminated.

 

(jj)       "Plan Administrator" means the individual or entity appointed by the
RPAC to handle the day-to-day administration of the ERA, including but not
limited to determining an Employee's status as an Eligible Person, the
Employee’s Annual Contribution amount, a Participant's eligibility for benefits
and the amount of a Participant's benefits and complying with all applicable
reporting and disclosure obligations imposed on the ERA. If the RPAC does not
appoint an individual or entity as Plan Administrator, the RPAC will serve as
the Plan Administrator.

 

(kk)     "Plan Year" means the fiscal year of this ERA, which will commence on
January 1 each year and end on December 31 of such year. The initial Plan Year
was a short Plan Year beginning July 1, 2007 and ending December 31. 2007.

 

(ll)       "Retirement" means a Termination of Employment on or after a
Participant has attained Early Retirement Age or Normal Retirement Age.

 

(mm)   "RPAC" means the Retirement Plans Administration Committee of the Company
established by the Human Resources Committee, and whose members have been
appointed by such Human Resources Committee or a delegate thereof. The RPAC will
have the responsibility to administer the ERA and make final determinations
regarding claims for benefits, as described in Article VIII.



8

--------------------------------------------------------------------------------

 

 

(nn)      "SERP" means the Tenet Healthcare Corporation Supplemental Executive
Retirement Plan.

 

(oo)      "Stock" means the common stock, par value $0.05 per share, of the
Company.

 

(pp)      "Stock Unit" means a non-voting, non-transferable unit of measurement
that is deemed for bookkeeping and distribution purposes only to represent one
outstanding share of Stock.

 

(qq)      "Stock Incentive Plan" means the Tenet Healthcare 2008 Stock Incentive
Plan, as amended from time to time.

 

(rr)       "Target Bonus" means the target bonus percent applicable to the
Participant under the Company's Annual Incentive Plan multiplied by his
Compensation at the time of a Termination of Employment with the Employer. For
example, if the Covered Executive earns one hundred and fifty thousand dollars
($150,000) and has a Target Bonus of fifty percent (50%), his Target Bonus
equals seventy five thousand dollars ($75,000).

 

(ss)      "Termination of Employment" means the date that a Participant ceases
performing services for the Employer and its Affiliates in the capacity of an
employee, or a reduction in Employment or other provision of services that
qualifies as a separation from service under Section 409A of the Code. For this
purpose a Participant who is on a leave of absence that exceeds six (6) months
and who does not have statutory or contractual reemployment rights with respect
to such leave, will be deemed to have incurred a Termination of Employment on
the first day of the seventh (7th) month of such leave. A Participant who
transfers Employment from an Employer to an Affiliate, regardless of whether
such Affiliate has adopted the ERA as a participating employer, will not incur a
Termination of Employment and such Participant may continue to be credited with
Annual Contributions pursuant to Section 4.1(a) and/or accrue age and/or Years
of Vesting Service pursuant to Section 2.1(vv). A Termination of Employment will
either be an Involuntary Termination or an Other Termination.

 

(tt)        “Trust” means the rabbi trust established with respect to the ERA
the assets of which are to be used for the payment of benefits under the ERA.

 

(uu)      "Trustee" means the individual or entity appointed to serve as trustee
of any Trust established as a possible source of funds for the payment of
benefits under this ERA as provided in Section 7.1.  After the occurrence of a
Change of Control, the Trustee must be independent of any successor to the
Company or any affiliate of such successor.

 

(vv)      "Year of Vesting Service" means each complete Plan Year in which an
Eligible Person is employed as an Employee of the Employer, beginning with the
Plan Year in which the Participant commences participation in the ERA, and has
an Account balance under the ERA.  Such Plan Years will be referred to as "Years
of Plan Participation" for purposes of this Section 2.1(vv). At the time an
Eligible Person first becomes eligible to participate in the ERA, his prior
complete years of continuous Employment with the Employer, commencing on the
Eligible Person's date of Employment with the Employer in any capacity, will be



9

--------------------------------------------------------------------------------

 

 

converted to an equivalent number of complete Years of Plan Participation and
count as Years of Vesting Service under the ERA.

 

In addition, service performed for an entity that is acquired by the Company
through a stock, asset or other business transaction will be counted as Years of
Vesting Service under the ERA to the extent provided in the transaction
documents or as determined by the Senior Vice President, Human Resources or the
Plan Administrator. 

 

The Senior Vice President, Human Resources or the Plan Administrator may also
credit a Participant who transfers to an Affiliate that is not an Employer with
age and/or vesting service for employment with such Affiliate without the need
for such Affiliate to adopt the ERA as an Employer. 

 

An Eligible Person will not be given credit for partial Years of Plan
Participation or partial years of Employment as Years of Vesting Service under
the ERA. Further, to be counted as a Year of Vesting Service such Years of Plan
Participation or years of Employment must be continuous.

 

In the event an Eligible Person incurs a Termination of Employment and is
reemployed by the Employer within the time period required to prevent a break in
Employment under the Company's Rehire and Reinstatement Policy (or any successor
thereto), the provisions of which are incorporated herein by this reference:

 

(i)



such Eligible Person's previously forfeited ERA Account balance will be restored
at the time of such reemployment, and

 

(ii)



his Years of Plan Participation or years of Employment completed before such
reemployment will be treated as Years of Vesting Service under the ERA to the
extent provided in such Rehire and Reinstatement Policy (or any successor
thereto).

 

2.2      Construction. If any provision of this ERA is determined to be for any
reason invalid or unenforceable, the remaining provisions of this ERA will
continue in full force and effect.

 

All of the provisions of this ERA will be construed and enforced in accordance
with the laws of the State of Texas and will be administered according to the
laws of such state, except as otherwise required by ERISA, the Code or other
applicable federal law.

 

The term "delivered to the RPAC or Plan Administrator," as used in this ERA,
will include delivery to a person or persons designated by the RPAC or Plan
Administrator, as applicable, for the disbursement and the receipt of
administrative forms. Delivery will be deemed to have occurred only when the
form or other communication is actually received.

 

Headings and subheadings are for the purpose of reference only and are not to be
considered in the construction of this ERA.

 

The pronouns "he," "him" and "his" used in the ERA will also refer to similar
pronouns of the female gender unless otherwise qualified by the context.





10

--------------------------------------------------------------------------------

 

 

2.3      409A Compliance. The ERA is intended to comply with the requirements of
section 409A of the Code.  The provisions of the ERA will be construed and
administered in a manner that enables the ERA to comply with the provisions of
section 409A of the Code.

 

--------------------------------------------------------------------------------

End of Article II

 

 





11

--------------------------------------------------------------------------------

 

 

 

ARTICLE III

PARTICIPATION AND FORFEITABILITY OF BENEFITS

 

3.1       Eligibility and Participation.

 

(a)



Determination of Eligibility. An Employee who is designated as an Eligible
Person by the Senior Vice President, Human Resources, or Plan Administrator will
automatically become a Participant in the ERA as of the effective date of such
designation.  An Employee who was a Participant under the terms of a prior ERA
document will continue participation on and after the Effective Date in
accordance with the terms of this document.

 

(b)



Early Retirement Election. An Eligible Person must elect during the Initial
Enrollment Period whether he desires or does not desire to commence the
distribution of the vested balance of his Account on the first day of the second
calendar month following the date of his Retirement on or after attaining Early
Retirement Age as provided pursuant to Section 5.2. If the Eligible Person fails
to make this election during the Initial Enrollment Period, he will be deemed to
have affirmatively elected to commence the distribution of the vested balance of
his Account on the first day of the second calendar month following the date of
his Retirement on or after attaining Early Retirement Age. Once made (or deemed
made), this election cannot be revoked; however, the Participant may elect to
defer payment of his vested Account balance pursuant to Section 5.7.  Payment of
such Early Retirement Benefit will be subject to the six (6) month restriction
applicable to Key Employees, described in Section 5.4 of this ERA. The
provisions of this Section 3.1(b) will apply to all Eligible Persons who are
Employees on or after the Effective Date.

 

(c)



Limits on Eligibility. The RPAC may at any time, in its sole and absolute
discretion, limit the classification of Employees eligible to participate in the
ERA and/or may limit or terminate an Eligible Person's participation in the ERA.
Any action taken by the RPAC that limits the classification of Employees
eligible to participate in the ERA or that modifies or terminates an Eligible
Person's participation in the ERA will be set forth in Exhibit B attached
hereto. Exhibit B may be modified from time to time without a formal amendment
to the ERA. in which case a revised Exhibit B will be attached hereto.

 

 

(d)



Loss of Eligibility Status. A Participant who becomes an Inactive Participant,
under this ERA will retain such status until the Participant has received
payment of any and all amounts payable to him under this ERA.   An Inactive
Participant who continues employment with an Affiliate who is not an Employer
may continue to be credited with annual contributions pursuant to Section 4.1(a)
and/or with age and/or Years of Vesting Service pursuant to Section 2.1(vv).

 

(e)



Subsequent SERP Participation. A Participant's participation and Account
balances will be frozen upon being named to the SERP (i.e., he will become an
Inactive Participant and no additional contributions or earnings credits will be
made); however, the Participant will continue to earn age and Years of Vesting
Service for purposes of this ERA. Upon termination or retirement, the
Participant will receive his Account balance under the ERA pursuant to the terms
hereof. In



12

--------------------------------------------------------------------------------

 

 

addition, the Participant will be entitled to receive a benefit from the SERP
equal to the benefit accrued under the SERP as reduced by his benefit under the
ERA. Distribution of the Participant's SERP benefit will be made pursuant to the
terms of the SERP.

 

(f)



Initial SERP Participation.  A Participant who participated in the SERP before
becoming a Participant in the ERA will be entitled to a benefit under this ERA,
if any, equal to the amount of his Account.  The Participant's accrued benefit
under the SERP will be paid pursuant to the terms of the SERP and his benefit
under this ERA, if any, will be paid pursuant to the terms hereof.

 

3.2      Forfeitability of Benefits.  A Participant will forfeit any amounts
credited to his Account as follows:

 

(a)



Other Termination. Except as provided in section 4.2(a), if a Participant incurs
an Other Termination before attaining age fifty-five (55), he will forfeit the
entire balance of his Account. If a Participant incurs an Other Termination on
or after attaining age fifty-five (55), he will forfeit the non-vested balance
of his Account, as determined in accordance with Section 4.2(b) below.

 

(b)



Involuntary Termination. If a Participant incurs an Involuntary Termination
either before or on or after attaining age fifty-five (55), he will forfeit the
non-vested balance of his Account. The vested balance of a Participant's Account
in the event of an Involuntary Termination is determined in accordance with
Section 4.2(c) (or, if applicable, Section 4.2(a)) below.

 

(c)



Cause. If a Participant incurs a Termination of Employment for Cause, he will
forfeit the entire balance, whether vested or not, of his Account.

 

--------------------------------------------------------------------------------

End of Article III

 





13

--------------------------------------------------------------------------------

 

 

 

ARTICLE IV

COMPANY CONTRIBUTIONS, VESTING, ACCOUNTING

AND INVESTMENT CREDITING RATES

 

4.1      Company Contributions.

 

(a)



Annual Contribution.  The Company will make an Annual Contribution to the ERA
each Plan Year on behalf of each Participant in an amount equal to ten percent
(10%) of the Participant’s Compensation unless the Senior Vice President, Human
Resources or the Plan Administrator determine a different amount will apply and
communicate that to the Participant in an offer letter or other
communication.   Unless declared otherwise by the Senior Vice President, Human
Resources or the Plan Administrator, such Annual Contribution will be based on
the Participant's Compensation on the date on which the Annual Contribution is
made.  In addition, in the case of Retirement on or after Normal Retirement Age,
death, Disability, or an Involuntary Termination or change in position that
results in the termination of active participation in the ERA without
establishment of a successor plan within two (2) years after a Change of
Control, a Participant will receive a prorated Annual Contribution based on the
number of months during which he was employed from July 1 immediately preceding
the applicable event.

 

The Senior Vice President, Human Resources or the Plan Administrator may credit
a Participant who transfers to an Affiliate that is not an Employer with an
Annual Contribution based on his Compensation with such Affiliate without the
need for such Affiliate to adopt the ERA as an Employer.

 

(b)



Discretionary Contribution. The Chief Executive Officer (or any successor title
to such position) of the Company may declare that a Discretionary Contribution
be made by the Employer to a Participant's Account in such amount, and at such
time, as he may determine in his sole and absolute discretion.

 

4.2      Vesting in ERA Account.

 

(a)



Full Vesting Events. A Participant will become one hundred percent (100%) vested
in the balance of his Account upon the occurrence of any of the following events
while an Employee:

 

(i)       the Participant's attainment of age sixty (60) and completion of five
(5) Years of Vesting Service;

 

(ii)      the Participant's attainment of sixty-two (62) regardless of Years of
Vesting Service;

 

(iii)     the Participant's death;

 

(iv)     the Participant's Disability; or

 

(v)     the occurrence of a Change of Control.

 

(b)



Other Termination of Employment. Except in the case of a Termination of
Employment for Cause, a Participant who incurs an Other Termination before the
occurrence of a full vesting event described in Section 4.2(a) will vest in the
balance of his Account pursuant to the following schedule:





14

--------------------------------------------------------------------------------

 

 

 

Vesting Schedule for Other Termination

Vesting (as a % of

Account Balance)

Age

54 and Below

55

56

57

58

59

60

61

62

Whole Years of Service

4 or less

0%

0%

 

 

5

25%

 

6

30%

7

35%

8

40%

9

45%

10

50%

11

55%

12

60%

13

65%

14

70%

15

75%

16

80%

17

85%

18

90%

19

95%

20

100%

 

The non-vested portion of the Participant's Account will be forfeited as of the
date of his Termination of Employment (subject to the rules set forth in Section
2.1(vv) (regarding an individual who is reemployed before experiencing a break
in employment under the Company's Rehire and Reinstatement Policy (or any
successor thereto))).

 

In the case of a Termination of Employment for Cause, the Participant will
forfeit the entire balance of his Account regardless if vested or not.

 

(c)



Involuntary Termination of Employment. A Participant who incurs an Involuntary
Termination before the occurrence of a full vesting event described in Section
4.2(a) will vest in the balance of his Account as follows:

 

 

 

Vesting Schedule for Involuntary Termination

Years of Vesting Service

Vested Percent

4 or less

0%

5

25%

6

30%

7

35%

8

40%

9

45%

10

50%

11

55%

12

60%

13

65%

14

70%

15

75%

16

80%

17

85%

18

90%

19

95%

20

100%

 





15

--------------------------------------------------------------------------------

 

 

The non-vested portion of the Participant's Account will be forfeited as of the
date of his Termination of Employment.

 

4.3        Accounting for Deferred Compensation. The Plan Administrator will
establish and maintain an individual Account or Accounts under the name of each
Participant under the ERA. Depending on the Participant's selection of an
investment crediting rate option pursuant to Section 4.4, the Plan Administrator
may set up a Cash Account and/or a Stock Unit Account.

 

(a)



Cash Account.  If a Participant has made an election to have the balance of his
Account to be deemed invested in a fixed rate of return or benchmark mutual
funds pursuant to Section 4.4(a) or Section 4.4(b), the Company may, in its sole
and absolute discretion, establish and maintain a Cash Account for the
Participant under this ERA. Each Cash Account will be adjusted at least monthly
to reflect the Annual Contributions and Discretionary Contributions credited
thereto, earnings credited on such Annual Contributions and Discretionary
Contributions pursuant to Section 4.4, and any payment of such Annual
Contributions or Discretionary Contributions under this ERA. Such Annual
Contributions and any Discretionary Contributions made on behalf of the
Participant will be credited to each Participant's Cash Account at such times as
determined by the Human Resources Committee. In the sole discretion of the Plan
Administrator. more than one (1) Cash Account may be established for each
Participant to facilitate record keeping convenience and accuracy.

 

(b)



Stock Unit Account.  If a Participant has made an election to have the balance
of his Account to be deemed invested in Stock Units pursuant to Section 4.4(c),
the Plan Administrator may, in its sole and absolute discretion. establish and
maintain a Stock Unit Account and credit the Participant's Stock Unit Account
with a number of Stock Units determined by dividing an amount equal to the
Annual Contributions and Discretionary Contributions made on behalf of the
Participant for a Plan Year by the Fair Market Value of a share of Stock on the
date such Contributions are made. Such Stock Units will be credited to the
Participant's Stock Unit Account as soon as administratively practicable after
the determination of the number of Stock Units is made pursuant to the preceding
sentence. In the sole and absolute discretion of the Plan Administrator, more
than one Stock Unit Account may be established for each Participant to
facilitate record-keeping convenience and accuracy. Each such Stock Unit Account
will be credited and adjusted as provided in this ERA.

 

 

The Stock Units credited to a Participant's Stock Unit Account will be used
solely as a device for determining the number of shares of Stock eventually to
be distributed to the Participant in accordance with this ERA. The Stock Units
will not be treated as property of the Participant or as a trust fund of any
kind. No Participant will be entitled to any voting or other stockholder rights
with respect to Stock Units credited under this ERA.

 

If the outstanding shares of Stock are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
such shares of Stock or other securities, through merger, consolidation,
spin-off, sale of all or substantially all the assets of the Company,
reorganization. recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other distribution with respect to such shares of Stock
or other securities, an





16

--------------------------------------------------------------------------------

 

 

appropriate and proportionate adjustment will be made by the Human Resources
Committee in the number and kind of Stock Units credited to a Participant's
Stock Unit Account.

 

(c)



Unfunded Nature of Accounts.  Amounts credited to the Participant's Cash and
Stock Unit Accounts will be held with the general assets of the Employer and, as
provided in Section 7.2, will be subject to the claims of the Employer's general
creditors. Establishment and maintenance of a separate Account or Accounts for
each Participant will not be construed as giving any person any interest in
assets of the Employer, or a right to payment other than as provided under this
ERA. Such Accounts will be maintained until all amounts credited as to such
Account have been distributed in accordance with the terms and provisions of
this ERA.

 

4.4      Computation of Earnings Credited. The Participant may, pursuant to
administrative procedures established by the RPAC, request the type of
investment crediting rate option with which the Participant would like the
Employer, in its sole and absolute discretion, to credit to the Participant's
Account during the Participant's Employment. Such investment crediting rate
election will apply to all contributions under the ERA; provided that no
investment crediting will be made after the Participant incurs a Termination of
Employment or transfers to an ineligible position, except as provided in Section
2,1(aa) (i.e., the Participant qualifies as an Inactive Participant who is not a
participant in the SERP).  To the extent the Participant has invested in Stock
Units, upon his Termination of Employment or transfer to another position, the
number of shares of Stock to which he is entitled will be determined and
distributable to him pursuant to the terms of the ERA. For purposes of
determining when a Participant incurs a Termination of Employment for investment
crediting purposes, Employment will be deemed to have ceased on the last day of
the calendar month of Employment.

 

The Participant will specify his preference from among the following possible
investment crediting rate options:

 

(a)



The annual rate of interest based on the benchmark money market mutual fund,
compounded daily, such benchmark money market mutual fund will be for periods
before October 1, 2008, the Fidelity Money Market Fund and from October 1, 2008,
through December 31, 2008, an annual rate of interest equal to one percent (1%)
below the prime rate of interest as quoted by Bloomberg, compounded daily, and
effective on and after January 1, 2009, an annual rate of interest equal to one
hundred and twenty percent (120%) of the long-term applicable federal rate.
compounded daily;

 

(b)



One (1) or more benchmark mutual funds; or

 

(c)



Stock Units; provided that any request to have the Participant's Account to be
deemed invested in Stock Units is irrevocable (i.e., a Participant may only
change such investment election on a prospective basis) and such amounts will be
distributed in an equivalent whole number of shares of Stock pursuant to the
provisions of Article V. Any fractional share interests will be paid in cash
with the last distribution.

 

During his Employment, the Participant may change, on a monthly basis, the
investment crediting rate preference under this Section 4.4 by filing an
election in such manner as will be determined by the RPAC. Notwithstanding any
request made by a Participant, the Company will not be bound by such request and
the Company, in its sole and absolute





17

--------------------------------------------------------------------------------

 

 

discretion, will determine the investment rate with which to credit amounts
contributed on behalf of Participants under this ERA, provided, however, that if
the Company chooses an investment crediting rate other than the investment
crediting rate requested by the Participant, such investment crediting rate
cannot be less than (a) above. If a Participant fails to set forth his
investment crediting rate preference under this Section 4.4, he will be deemed
to have elected the investment crediting rate in (a) above. The RPAC will select
from time to time, in its sole and absolute discretion, the possible investment
crediting rate options to be offered under the ERA.

 

--------------------------------------------------------------------------------

End of Article IV



18

--------------------------------------------------------------------------------

 

 

 

ARTICLE V

DISTRIBUTION OF BENEFITS

 

5.1       Normal Retirement Distribution. A Participant who remains in the
employ of the Employer until his Normal Retirement Age will receive a Normal
Retirement Benefit equal to the vested balance of his Account as of the date of
his Retirement. Except as provided in Section 10.3, payment of the Normal
Retirement Benefit will begin on the first day of the second calendar month
following the date of the Participant's Retirement in the form of equal annual
installments through the date the Participant attains age eighty (80).
Distributions will be made in the form of cash or Stock, depending on the
Participant's investment crediting rates as provided in Section 4.4. The
commencement of payment of the Normal Retirement Benefit will be subject to the
six (6) month delay applicable to Key Employees under Section 5.4. A Participant
who is entitled to a Normal Retirement Benefit distribution may elect to defer
payment of such distribution pursuant to Section 5.7.

 

5.2       Early Retirement Distribution. A Participant who remains in the employ
of the Employer until his Early Retirement Age (and is not entitled to a
distribution by reason of an Involuntary Termination pursuant to Section 5.3(a))
will receive an Early Retirement Benefit equal to the vested balance of his
Account as of the date of his Retirement. Payment of the Early Retirement
Benefit will begin on the first day of the second calendar month following the
date of the Participant's Retirement; provided, that the Participant timely
elected (or was deemed to have timely elected) to receive an Early Retirement
Benefit pursuant to Section 3.1(b) and did not subsequently elect to defer such
payment pursuant to Section 5.7. Except as provided in Section 10.3,
distribution of the Early Retirement Benefit will be made in the form of equal
annual installments through the date the Participant attains age eighty (80).
Distributions will be made in the form of cash or Stock, depending on the
Participant's investment crediting rates as provided in Section 4.4. The
commencement of the payment of the Early Retirement benefit will be subject to
the six (6) month delay applicable to Key Employees under Section 5.4.

 

5.3      Termination of Employment Distribution. A Participant who incurs a
Termination of Employment for a reason other than Retirement, Disability or
death, will receive a distribution of the vested balance of his Account, if any,
pursuant to this Section 5.3. The commencement of the payment of the vested
balance of the Participant's Account will be subject to the six (6) month delay
applicable to Key Employees under Section 5.4.

 

(a)



Involuntary Termination Distribution. If a Participant incurs an Involuntary
Termination, he will receive payment of his vested Account balance, as
determined in accordance with Section 4.2(c), commencing on the first day of the
second calendar month following his attainment of age sixty-two (62) (regardless
if the Participant has attained age fifty-five (55) and completed ten (10) Years
of Vesting Service and has elected (or was deemed to have elected) an Early
Retirement Benefit pursuant to Section 3.1(b)), unless he elected to defer
payment pursuant to Section 5.7. Except as provided in Section 10.3,
distribution of the Participant's vested Account balance will be made in equal
annual installments through the date the Participant attains age eighty (80).
Distributions will be made in the form of cash or Stock, depending on the
Participant's investment crediting rates as provided in Section 4.4.



19

--------------------------------------------------------------------------------

 

 

(b)



Other Termination Distribution. Except in the case of a Termination of
Employment for Cause, if a Participant incurs an Other Termination after
attaining age fifty-five (55) and completing ten (10) Years of Vesting Service
and the Participant elected (or was deemed to have elected) an Early Retirement
Benefit pursuant to Section 3.1(b), distribution of the Participant's vested
Account balance will be made pursuant to Section 5.2. If the Participant has not
completed ten (10) Years of Vesting Service or did not elect (or was not deemed
to have elected) an Early Retirement Benefit, distribution of the Participant's
vested Account balance will commence on the first day of the second calendar
month following the date he attains age sixty-two (62) unless he elected to
defer payment pursuant to Section 5.7. Except as provided in Section 10.3,
distribution of the Participant's vested Account balance will be made in the
form of equal annual installments through the date the Participant attains age
eighty (80). Distributions will be made in the form of cash or Stock, depending
on the Participant's investment crediting rates as provided in Section 4.4.

 

A Participant who incurs a Termination of Employment for Cause will forfeit the
entire balance of his Account regardless if vested.

 

5.4      Termination Distributions to Key Employees. Distributions  under  this
ERA that are payable to a Key Employee on account of a Termination of
Employment, including Retirement, will be delayed for a period of six (6) months
following such Participant's Termination of Employment. This six (6) month
restriction will not apply, or will cease to apply, with respect to a
distribution to a Participant's Beneficiary by reason of the death of the
Participant.

 

5.5      Death Distribution. In the event of the Participant's death, his vested
Account balance will be distributed as follows:

 

(a)



Death While an Employee. If the Participant dies while employed by the Employer,
the Participant's vested Account balance, as determined pursuant to Section
4.2(a), will be paid to the Participant's Beneficiary in a lump sum, in cash
and/or Stock depending on the Participant's investment crediting rates, by the
later of the end of the Plan Year in which the Participant dies or ninety (90)
days following the date of the Participant's death.

 

(b)



Death Following Termination. If the Participant dies after his Termination of
Employment while receiving installment payments from the ERA, the remaining
amount of such installment payments will be paid to the Participant's
Beneficiary in a lump sum, in cash and/or Stock depending on the Participant's
investment crediting rates, by the later of the end of the Plan Year in which
the Participant dies or ninety (90) days following the date of the Participant's
death. If the Participant dies after his Termination of Employment before he
begins receiving installment payments from the ERA, his vested Account balance
will be paid in a to his Beneficiary in a lump sum, in cash and/or Stock
depending on the Participant's investment crediting rates, by the later of the
end of the Plan Year in which the Participant dies or ninety (90) days following
the date of the Participant's death.

 

 

Amounts distributed pursuant to this Section 5.5 will not be subject to or, in
the event installment payments to the Participant had already commenced at the
time of the





20

--------------------------------------------------------------------------------

 

 

Participant's death, will cease to be subject to the six (6) month delay
applicable to Key Employees under Section 5.4.

 

5.6      Disability Distribution. If a Participant incurs a Disability while
employed by the Employer, distribution of his vested Account balance will begin
on the first day of the second calendar month following the Participant's
attainment of age sixty-five (65). Except as provided in Section 10.3,
distribution of the Participant's vested Account will be made in the form of
equal annual installments through the date the Participant attains age eighty
(80). Distributions will be made in the form of cash or Stock, depending on the
Participant's investment crediting rates as provided in Section 4.4. A
Participant who is entitled to a Disability distribution may not elect to defer
payment of such distribution pursuant to Section 5.7. Amounts distributed
pursuant to this Section 5.6, will not be subject to the six (6) month delay
applicable to Key Employees.

 

5.7       Deferral of Distributions. A Participant may elect to defer payment of
his Normal Retirement Benefit payable pursuant to Section 5.1, his Early
Retirement Benefit payable pursuant to Section 5.2 or a Termination of
Employment distribution pursuant to Section 5.3 for a period of five (5) years
from the date such payment would otherwise be made by making a deferral election
at least twelve (12) months before the date payment would otherwise be made. In
the event that the Participant becomes entitled to a distribution pursuant to
Section 5.1, Section 5.2 or Section 5.3 during this twelve (12) month period,
the deferral election will be of no effect and payment of the Participant's
benefits will commence at the time specified in Section 5.1, Section 5.2 or
Section 5.3, as applicable. A Participant who becomes entitled to distribution
of a Disability benefit pursuant to Section 5.6 may not elect to defer payment
of such distribution pursuant to this Section 5.7 and any deferral election made
by such Participant will be null and of no effect.

 

5.8      Withholding. Any taxes or other legally required withholdings from
distributions to Participants under the ERA will be deducted and withheld from
the Participant's vested Accounts by the Employer, benefit provider or funding
agent as required pursuant to applicable law. A Participant will be provided
with a tax withholding election form for purposes of federal and state tax
withholding, if applicable.  A Beneficiary will be responsible for payment of
his own federal, state and local taxes.

 

5.9      Impact of Reemployment on Benefits. If a Participant incurs a
Termination of Employment and begins receiving, installment payments from the
ERA and such Participant is reemployed by the Employer or an Affiliate, then
such Participant's installment payments will continue as scheduled during the
period of his reemployment.

 

 

--------------------------------------------------------------------------------

End of Article V



21

--------------------------------------------------------------------------------

 

 

 

ARTICLE VI

PAYMENT LIMITATIONS

 

6.1      Spousal Claims

 

(a)



Distribution of Benefit. In the event that an Alternate Payee is entitled to all
or a portion of a Participant's vested Account balance pursuant to the terms of
a DRO, such amount will be paid to the Alternate Payee in a lump sum, in cash or
Stock, based on the Participant's investment crediting rates under the ERA as
provided in Section 4.4 and the terms of the DRO, within ninety (90) days after
the Plan Administrator approves the DRO.

 

An Alternate Payee must complete and deliver to the Plan Administrator all
required forms within thirty (30) days from the date the Alternate Payee is
notified by the Plan Administrator that the DRO has been accepted.. The
Alternate Payee will be responsible for payment of any federal, state or local
taxes. 

 

(b)



Determination of Qualification of DRO. The Plan Administrator will have sole and
absolute discretion to determine whether a judgment, decree or order is a DRO,
to determine whether a DRO will be accepted for purposes of this Section 6.1 and
to make interpretations under this Section 6.1, including determining who is to
receive benefits, the amount of such benefits, and the amount of taxes to be
withheld. The decisions of the Plan Administrator will be binding on all parties
with an interest.

 

(c)



Subject to ERA Provisions. Any benefits payable to an Alternate Payee pursuant
to the terms of a DRO will be subject to all provisions and restrictions of the
ERA and any dispute regarding such benefits will be resolved pursuant to the ERA
claims procedure in Article VIII.

 

6.2      Legal Disability. If a person entitled to any payment under this ERA
is, in the sole judgment of the Plan Administrator, under a legal disability, or
otherwise is unable to apply such payment to his own interest and advantage, the
Plan Administrator, in the exercise of its discretion, may direct the Employer
or payor of the benefit to make any such payment in any one (1) or more of the
following ways:

 

(a)



Directly to such person;

 

(b)



To his legal guardian or conservator; or

 

(c)



To his spouse or to any person charged with the duty of his support, to be
expended for his benefit and/or that of his dependents.

 

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator reverses its
decision due to changed circumstances.

 

6.3      Assignment. Except as provided in Section 6,1, no Participant or
Beneficiary will have any right to assign, pledge, transfer, convey,
hypothecate, anticipate or in any way create a lien on any amounts payable under
this ERA. No amounts payable under this ERA will be subject to assignment or
transfer or otherwise be alienable, either by





22

--------------------------------------------------------------------------------

 

 

voluntary or involuntary act, or by operation of law, or subject to attachment,
execution, garnishment, sequestration or other seizure under any legal,
equitable or other process, or be liable in any way for the debts or defaults of
Participants and their Beneficiaries.

 

 

--------------------------------------------------------------------------------

End of Article VI



23

--------------------------------------------------------------------------------

 

 

 

ARTICLE VII

FUNDING

 

7.1      No Right to Assets.

 

(a)



Employer Obligation.  Benefits under this ERA will be funded solely by the
Employer. Benefits under this ERA will constitute an unfunded general obligation
of the Employer, but the Employer may create reserves, funds and/or provide for
amounts to be held in trust to fund such benefits on its behalf. Payment of
benefits may be made by the Employer, any trust established by the Employer or
through a service or benefit provider to the Employer or such trust. Upon the
occurrence of a Change of Control, the Company will establish a rabbi trust to
fund the benefits accrued under the ERA as of the date of the Change of Control.

 

(b)



Rabbi Trust.  Upon a Change of Control, the following will occur:

 

(i)



the Trust will become (or continue to be) irrevocable;

 

(ii)



for three (3) years following a Change of Control, the Trustee can only be
removed as set forth in the Trust;

 

(iii)



if the Trustee is removed or resigns within three (3) years following a Change
of Control, the Trustee will select a successor Trustee, as set forth in the
Trust;

 

(iv)



for three (3) years following a Change of Control, the Company will be
responsible for directly paying all Trustee fees and expenses, together with all
fees and expenses incurred under Article VIII relating to the RPAC, Plan
Administrator, and ERA administrative expenses (unless otherwise paid by the
Trust from the Trust’s expense reserve); and

 

(v)



the Trust Agreement may be amended only as set forth in the Trust (with the
Trustee's consent); provided, however, that no such amendment will (A) change
the irrevocable nature of the Trust; (B) adversely affect a Participant's rights
to benefits under the ERA without the consent of the Participant; (C) impair the
rights of the Company's creditors under the Trust; or (D) cause the Trust to
fail to be a "grantor trust" pursuant to Code sections 671 through 679.

 

7.2      Creditor Status. Participants and their Beneficiaries will be general
unsecured creditors of their respective Employer with respect to the payment of
any benefit under this ERA, unless such benefits are provided under a contract
of insurance or an annuity contract that has been delivered to Participants, in
which case Participants and their Beneficiaries will look to the insurance
carrier or annuity provider for payment, and not to the Employer. The Employer's
obligation for such benefit will be discharged by the purchase and delivery of
such annuity or insurance contract.

 

--------------------------------------------------------------------------------

End of Article VII



24

--------------------------------------------------------------------------------

 

 

 

ARTICLE VIII
ADMINISTRATION

 

8.1      The RPAC. The overall administration of the ERA will be the
responsibility of the RPAC.

 

8.2      Powers of RPAC. The RPAC will have sole and absolute discretion
regarding the exercise of its powers and duties under this ERA. In order to
effectuate the purposes of the ERA, the RPAC will have the following powers and
duties:

 

(a)        To appoint the Plan Administrator;

 

(b)        To review and render decisions respecting a denial of a claim for
benefits under the ERA;

 

(c)         To construe the ERA and to make equitable adjustments for any
mistakes or errors made in the administration of the ERA; and

 

(d)        To determine and resolve, in its sole and absolute discretion, all
questions relating to the administration of the ERA and the trust established to
secure the assets of the ERA when differences of opinion arise between the
Company, an Affiliate, the Plan Administrator, the Trustee, a Participant, or
any of them, and whenever it is deemed advisable to determine such questions in
order to promote the uniform and nondiscriminatory administration of the ERA for
the greatest benefit of all parties concerned.

 

The foregoing list of express powers is not intended to be either complete or
conclusive, and the RPAC will, in addition, have such powers as it may
reasonably determine to be necessary or appropriate in the performance of its
powers and duties under the ERA.

 

8.3        Appointment of Plan Administrator. The RPAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the ERA
on a daily basis. The RPAC may remove the Plan Administrator with or without
cause at any time. The Plan Administrator may resign upon written notice to the
RPAC.

 

8.4        Duties of Plan Administrator. The Plan Administrator will have sole
and absolute discretion regarding the exercise of its powers and duties under
this ERA. The Plan Administrator will have the following powers and duties:

 

(a)



To direct the administration of the ERA in accordance with the provisions herein
set forth;

 

(b)



To adopt rules of procedure and regulations necessary for the administration of
the ERA, provided such rules are not inconsistent with the terms of the ERA:

 

(c)



To determine all questions with regard to rights of Employees. Participants, and
Beneficiaries under the ERA including, but not limited to, questions involving
eligibility of an Employee to participate in the ERA, the amount of a
Participant’s Annual Contribution and the value of a Participant's vested
Account:

 

(d)



To enforce the terms of the ERA and any rules and regulations adopted by the
RPAC;



25

--------------------------------------------------------------------------------

 

 

(e)



To review and render decisions respecting a claim for a benefit under the ERA;

 

(f)



To furnish the Employer with information that the Employer may require for tax
or other purposes;

 

 

(g)



To engage the service of counsel (who may, if appropriate, be counsel for the
Employer), actuaries, and agents whom it may deem advisable to assist it with
the performance of its duties;

 

(h)



To prescribe procedures to be followed by Participants in obtaining benefits;

 

(i)



To receive from the Employer and from Participants such information as is
necessary for the proper administration of the ERA;

 

(j)



To establish and maintain, or cause to be maintained, the individual Accounts
described in Section 4.3;

 

(k)



To create and maintain such records and forms as are required for the efficient
administration of the ERA;

 

(l)



To make all determinations and computations concerning the benefits, credits and
debits to which any Participant, or other Beneficiary, is entitled under the
ERA;

 

(m)



To give the Trustee of the trust established to serve as a source of funds under
the ERA specific directions in writing with respect to:

 

(i)



making distribution payments, giving the names of the payees, specifying the
amounts to be paid and the time or times when payments will be made; and

 

(ii)



making any other payments which the Trustee is not by the terms of the trust
agreement authorized to make without a direction in writing by the Plan
Administrator;

 

(n)To comply with all applicable lawful reporting and disclosure requirements of
ERISA;

 

(o)To comply (or transfer responsibility for compliance to the Trustee) with all
applicable federal income tax withholding requirements for benefit
distributions; and

 

(p)To construe the ERA, in its sole and absolute discretion, and make equitable
adjustments for any errors made in the administration of the ERA.

 

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the ERA.





26

--------------------------------------------------------------------------------

 

 

8.5       Indemnification of RPAC and Plan Administrator. To the extent not
covered by insurance, or if there is a failure to provide full insurance
coverage for any reason, and to the extent permissible under corporate by-laws
and other applicable laws and regulations. the Employer agrees to hold harmless
and indemnify the RPAC and Plan Administrator against any and all claims and
causes of action by or on behalf of any and all parties whomsoever, and all
losses therefrom, including, without limitation, costs of defense and reasonable
attorneys' fees, based upon or arising out of any act or omission relating to or
in connection with the ERA other than losses resulting from the RPAC's, or any
such person's commission of fraud or willful misconduct.

 

8.6       Claims for Benefits.

 

(a)         Initial Claim. In the event that an Employee, Eligible Person,
Participant or his Beneficiary claims to be eligible for benefits, or claims any
rights under this ERA, such claimant must complete and submit such claim forms
and supporting documentation as will be required by the Plan Administrator, in
its sole and absolute discretion. Likewise, any Participant or Beneficiary who
feels unfairly treated as a result of the administration of the ERA must file a
written claim. setting forth the basis of the claim, with the Plan
Administrator. In connection with the determination of a claim, or in connection
with review of a denied claim. the claimant may examine this ERA, and any other
pertinent documents generally available to Participants that are specifically
related to the claim.

 

Different claims procedures apply to claims for benefits on account of
Disability, referred to as "Disability claims," and all other claims for
benefits, referred to as "non-Disability claims "

 

(b)        Non-Disability Claims.

 

(i)          Initial Decision. If a claimant files a non-Disability claim,
written notice of the disposition of such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator. Such notice will refer, if appropriate, to pertinent provisions
of this ERA, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of this ERA)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary. If the claim is denied, in whole or in
part, the claimant will also be notified of the ERA's claim review procedure and
the time limits applicable to such procedure, including the claimant's right to
arbitration following an adverse benefit determination on review as provided
below. All benefits provided in this ERA as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

 

(ii)        Request for Review. Within ninety (90) days after receiving written
notice of the Plan Administrator's disposition of the claim, the claimant may
file with the RPAC a written request for review of his claim. In connection with
the request for review, the claimant will be entitled to be represented by
counsel and will be given; upon request and free of charge, reasonable access to
all pertinent documents for the preparation



27

--------------------------------------------------------------------------------

 

 

of his claim. If the claimant does not file a written request for review within
ninety (90) days after receiving written notice of the Plan Administrator's
disposition of the claim, the claimant will be deemed to have accepted the Plan
Administrator's written disposition, unless the claimant was physically or
mentally incapacitated so as to be unable to request review within the ninety
(90) day period.

 

(iii)       Decision on Review. After receipt by the RPAC of a written
application for review of his claim, the RPAC will review the claim taking into
account all comments, documents, records and other information submitted by the
claimant regarding the claim without regard to whether such information was
considered in the initial benefit determination. The RPAC will notify the
claimant of its decision by delivery or by certified or registered mail to his
last known address. A decision on review of the claim will be made by the RPAC
at its next meeting following receipt of the written request for review. If no
meeting of the RPAC is scheduled within forty-five (45) days of receipt of the
written request for review, then the RPAC will hold a special meeting to review
such written request for review within such forty-five (45) day period. If
special circumstances require an extension of the forty-five (45) day period,
the RPAC will so notify the claimant and a decision will be rendered within
ninety (90) days of receipt of the request for review. In any event, if a claim
is not determined by the RPAC within ninety (90) days of receipt of written
submission for review. it will be deemed to be denied.

 

The decision of the RPAC will be provided to the claimant as soon as possible
but no later than five (5) days after the benefit determination is made. The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant ERA provisions on which the decision was
based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal. The decision of the RPAC will be final and conclusive.

 

(c)         Disability Claims.

 

(i)         Initial Decision. If a claimant files a Disability claim, written
notice of the disposition of such claim will be furnished to the claimant within
forty-five (45) days after the claim is filed with the Plan Administrator. This
period may be extended by the Plan Administrator for up to thirty (30) days
provided that the Plan Administrator determines that such an extension is
necessary due to matters beyond its control and the claimant is notified before
the expiration of the initial forty-five (45) day period of the circumstances
requiring the extension of time and the date by which the Plan Administrator
expects to render a decision. If, before the first thirty (30) day extension
period, the Plan Administrator determines that, due to matters beyond its
control, a decision cannot be made within that extension period, the period for
making the determination may be





28

--------------------------------------------------------------------------------

 

 

extended for up to an additional thirty (30) days provided that the claimant is
notified before the expiration of the first thirty (30) day extension period of
the circumstances requiring the extension and the date as of which the Plan
Administrator expects to issue a decision. In the case of any extension. the
notice of extension will specifically explain the standards on which entitlement
to a benefit on account of Disability is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve those issues and the claimant will be given at least forty-five (45)
days within which to provide the specified information.

 

Written notice of the disposition of the claim will refer. if appropriate, to
pertinent provisions of this ERA, will set forth in writing the reasons for
denial of the claim if a claim is denied (including references to any pertinent
provisions of this ERA), the protocol relied upon in denying the claim or a
statement that such protocol is available on request and, where appropriate,
will describe any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary. If the claim is denied, in whole or in part, the claimant will also
be notified of the ERA's claim review procedure and the time limits applicable
to such procedure, including the claimant's right to arbitration following an
adverse benefit determination on review as provided below.

 

(ii)        Request for Review. Within one hundred and eighty (180) days after
receiving written notice of the Plan Administrator’s denial of the claim, the
claimant may file with the RPAC a written request for review of his claim. In
connection with the request for review, the claimant will be entitled to be
represented by counsel and will be given, upon request and free of charge,
reasonable access to all pertinent documents for the preparation of his claim.
If the claimant does not file a written request for review within this one
hundred and eighty (180) day period, the claimant will be deemed to have
accepted the Plan Administrator's written disposition, unless the claimant was
physically or mentally incapacitated so as to be unable to request review within
the one hundred and eighty (180) day period.

 

If the benefit denial is based in whole or in part on a medical judgment. the
claimant will be entitled to a review by the RPAC based on the RPAC's
consultation with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment whereby
such professional is neither an individual who was consulted in connection with
the benefit denial that is the subject of the request for review nor the
subordinate of any such individual. The claimant will also be provided with the
identity of any medical or vocational experts whose advice was obtained on
behalf of the ERA in connection with the benefit denial, without regard to
whether the advice was relied upon in making the initial benefit determination.

 

The RPAC's review will take into account all comments, documents, records and
other information submitted by the claimant relating to the





29

--------------------------------------------------------------------------------

 

 

claim without regard to whether such information was submitted or considered in
the initial benefit determination. In addition, the RPAC's review will not give
deference to the initial adverse benefit determination. If the Plan
Administrator is a member of the RPAC, he will not participate in the RPAC's
review of the request for review

 

(iii)      Decision on Review. The claimant will be provided with written notice
of the RPAC's benefit determination on review within a reasonable period of
time; provided, however, that such period will not last more than forty-five
(45) days or ninety (90) days if an extension is required and proper notice is
given to the claimant. In any event, if a claim is not determined by the RPAC
within ninety (90) days of receipt of written submission for review, it will be
deemed to be denied.

 

The decision of the RPAC will be in writing and will include the specific
reasons for the decision presented in a manner calculated to be understood by
the claimant and will contain references to all relevant ERA provisions on which
the decision was based. Such decision will also advise the claimant that he may
receive upon request, and free of charge, reasonable access to and copies of all
documents, records and other information relevant to his claim and will inform
the claimant of his right to arbitration in the case of an adverse decision
regarding his appeal. In addition, the notice will set forth the following
additional information, to the extent applicable:

 

(A)        the protocol relied upon in making the adverse decision;

 

(B)        if the adverse decision is based on a medical necessity or similar
exclusion or limit, either an explanation of the scientific or clinical judgment
for the decision, applying the terms of the ERA to the claimant's medical
circumstances, or a statement that such explanation will be provided free of
charge upon request; and

 

(C)      the following statement: You and your ERA may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office.

 

The decision of the RPAC will be final and conclusive.

 

8.7         Arbitration. In the event the claims review procedure described in
Section 8.6 of the ERA does not result in an outcome thought by the claimant to
be in accordance with the ERA document, he may appeal to a third party neutral
arbitrator. The claimant must appeal to an arbitrator within sixty (60) days
after receiving the RPAC’s denial or deemed denial of his request for review and
before bringing suit in court.  The arbitration will be conducted pursuant to
the American Arbitration Association (“AAA”) Rules on Employee Benefit Claims.

 

The arbitrator will be mutually selected by the claimant and the RPAC from a
list of arbitrators who are experienced in nonqualified deferred compensation
plan benefit matters that is provided by the AAA. If the parties are unable to
agree on the selection of





30

--------------------------------------------------------------------------------

 

 

an arbitrator within ten (10) days of receiving the list from the AAA, the AAA
will appoint an arbitrator. The arbitrator’s review will be limited to
interpretation of the ERA document in the context of the particular facts
involved. The claimant, the RPAC and the Company agree to accept the award of
the arbitrator as binding, and all exercises of power by the arbitrator
hereunder will be final, conclusive and binding on all interested parties,
unless found by a court of competent jurisdiction, in a final judgment that is
no longer subject to review or appeal, to be arbitrary and capricious. The
claimant, RPAC and the Company agree that the venue for the arbitration will be
in Dallas, Texas.  The costs of arbitration will be paid by the Company; the
costs of legal representation for the claimant or witness costs for the claimant
will be borne by the claimant; provided, that, as part of his award, the
Arbitrator may require the Company to reimburse the claimant for all or a
portion of such amounts.

 

The following discovery may be conducted by the parties: interrogatories,
demands to produce documents, requests for admissions and oral depositions.  The
arbitrator will resolve any discovery disputes by such pre hearing conferences
as may be needed.  The Company, RPAC and claimant agree that the arbitrator will
have the power of subpoena process as provided by law.  Disagreements concerning
the scope of depositions or document production, its reasonableness and
enforcement of discovery requests will be subject to agreement by the Company
and the claimant or will be resolved by the arbitrator.  All discovery requests
will be subject to the proprietary rights and rights of privilege and other
protections granted by applicable law to the Company and the claimant and the
arbitrator will adopt procedures to protect such rights.  With respect to any
dispute, the Company, RPAC and the claimant agree that all discovery activities
will be expressly limited to matters directly relevant to the dispute and the
arbitrator will be required to fully enforce this requirement.

 

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the ERA, or to change or add to any benefits provided by the ERA, or to
waive or fail to apply any requirements of eligibility for a benefit under the
ERA. Nonetheless, the arbitrator will have absolute discretion in the exercise
of its powers in this ERA. Arbitration decisions will not establish binding
precedent with respect to the administration or operation of the ERA.

 

8.8      Receipt and Release of Necessary Information. In implementing the terms
of this ERA, the RPAC and Plan Administrator, as applicable, may, without the
consent of or notice to any person, release to or obtain from any other insuring
entity or other organization or person any information, with respect to any
person, which the RPAC or Plan Administrator deems to be necessary for such
purposes. Any Participant or Beneficiary claiming benefits under this ERA will
furnish to the RPAC or Plan Administrator, as applicable, such information as
may be necessary to determine eligibility for and amount of benefit, as a
condition of claiming and receiving such benefit.

 

8.9       Overpayment and Underpayment of Benefits. The Plan Administrator may
adopt, in its sole and absolute discretion, whatever rules, procedures and
accounting practices are appropriate in providing for the collection of any
overpayment of benefits. If a Participant or Beneficiary receives an
underpayment of benefits. the Plan Administrator will direct that payment be
made as soon as practicable to make up for the underpayment. If an overpayment
is made to a Participant or Beneficiary. for whatever reason, the Plan
Administrator may, in its sole and absolute discretion, (a) withhold payment of
any further benefits under the ERA until the overpayment has been





31

--------------------------------------------------------------------------------

 

 

collected; provided, that the entire amount of reduction in any calendar year
does not exceed five thousand dollars ($5,000), and the reduction is made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant, or (b) may require repayment of benefits paid
under this ERA without regard to further benefits to which the Participant or
Beneficiary may be entitled.

 

8.10      Change of Control. Upon a Change of Control and for the following
three (3) years thereafter, if any arbitration arises relating to an event
occurring or a claim made within three (3) years of a Change of Control, (i) the
arbitrator will not decide the claim based on an abuse of discretion principle
or give the previous RPAC decision any special deference, but rather will
determine the claim de novo based on its own independent reading of the ERA; and
(ii) the Company will pay the Participant's reasonable legal and other related
fees and expenses, by applying Section 3.1(f) of the ESP (except that if the
Participant is not entitled to severance benefits under the ESP on account of
the Termination of Employment that entitles the Participant to receive benefits
under this ERA, the reference to the “shorter of the Severance Period or the
Reimbursement Period” in the ESP will be changed to the “Reimbursement Period”
only).

 

--------------------------------------------------------------------------------

End of Article VIII

 



32

--------------------------------------------------------------------------------

 

 

 

ARTICLE IX

OTHER BENEFIT PLANS OF THE COMPANY

 

9.1        Other Plans. Nothing contained in this ERA will prevent a Participant
before his death, or a Participant's spouse or other Beneficiary after such
Participant's death, from receiving, in addition to any payments provided for
under this ERA, any payments provided for under any other plan or benefit
program of the Employer or an Affiliate, or which would otherwise be payable or
distributable to him, his surviving spouse or Beneficiary under any plan or
policy of the Employer, an Affiliate or otherwise. Nothing in this ERA will be
construed as preventing the Company or any of its Affiliates from establishing
any other or different plans providing for current or deferred compensation for
employees. Unless otherwise specifically provided in any plan of the Company
intended to "qualify” under section 401 of the Code, Compensation made under
this ERA will constitute earnings or compensation for purposes of determining
contributions or benefits under such qualified plan.

 

--------------------------------------------------------------------------------

End of Article IX

 



33

--------------------------------------------------------------------------------

 

 

 

ARTICLE X

AMENDMENT AND TERMINATION OF THE PLAN

 

10.1     Continuation. The Company intends to continue this ERA indefinitely,
but nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in this ERA.

 

10.2      Amendment of ERA. The Company, through an action of the Human
Resources Committee, reserves the right in its sole and absolute discretion to
amend this ERA in any respect at any time, except that upon or during the two
(2)  year period after any Change of Control of the Company, (a) ERA benefits
cannot be reduced, (b) Articles VIII and X and Section 7.1(b) cannot be changed,
and (c) (except as provided in Section 10.3) no prospective amendment that
adversely affects the rights or obligations of a Participant may be made unless
the affected Participant receives at least one (1) year's advance written notice
of such amendment. 

 

Moreover, no amendment may ever be made that retroactively reduces or diminishes
the rights of any Participant to the benefits described herein that have been
accrued or earned through the date of such amendment, even if a Termination of
Employment has not yet occurred with respect to such Participant.

 

In addition to the Human Resources Committee, the RPAC has the right to make
non-material amendments to the ERA to comply with changes in the law or to
facilitate ERA administration; provided, however, that each such proposed
non¬-material amendment must be discussed with the Chairperson of the Human
Resources Committee in order to determine whether such change would constitute a
material amendment to the ERA.

 

The provisions of this Section 10.2 will not restrict the right of the Company
to terminate this ERA under Section 10.3 below or the termination of an
Affiliate’s participation under Section 10.4 below.

 

10.3      Termination of ERA. The Company, through an action of the Human
Resources Committee, may terminate or suspend this ERA in whole or in part at
any time, provided that no such termination or suspension will deprive a
Participant, or person claiming benefits under this ERA through a Participant,
of any amount credited to his Account under this ERA up to the date of
suspension or termination. Except as required by applicable law and pursuant to
the valuation of such Account pursuant to Section 4.4, the Human Resources
Committee may decide to liquidate the ERA upon termination under the following
circumstances:

 

(a)



Corporate Dissolution or Bankruptcy. The Human Resources Committee may terminate
and liquidate the ERA within twelve (12) months of a corporate dissolution taxed
under section 331 of the Code or with the approval of a bankruptcy court
pursuant to 11 U.S.C. § 503(b)(1)(A); provided, that the amounts deferred under
the ERA are included in Participants' gross income in the latest of the
following years (or if earlier, the taxable year in which the amount is actually
or constructively received):

 

(i)      The calendar year in which the ERA termination and liquidation occurs.



34

--------------------------------------------------------------------------------

 

 

(ii)      The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.

 

(iii)     The first calendar year in which the payment is administratively
practicable.

 

 

(b)       Change in Control. The Human Resources Committee may terminate and
liquidate the ERA within the thirty (30) days preceding or the twelve (12)
months following a Change in Control (except on account of a liquidation or
dissolution of the Company), provided that all plans or arrangements that would
be aggregated with the ERA under section 409A of the Code are also terminated
and liquidated with respect to each Participant that experienced the Change in
Control event so that under the terms of the ERA and all such arrangements the
Participant is required to receive all amounts of compensation deferred under
such arrangements within twelve (12) months of the termination of the ERA or
arrangement, as applicable. In the case of a Change of Control event which
constitutes a sale of assets, the termination of the ERA pursuant to this
Section 10.3(b) may be made with respect to the Employer that is primarily
liable immediately after the Change of Control transaction for the payment of
benefits under the ERA.

 

(c)        Termination of ERA.  The Human Resources Committee may terminate and
liquidate the ERA provided that (i) the termination and liquidation does not
occur by reason of a downturn of the financial health of the Company or an
Employer, (ii) all plans all plans or arrangements that would be aggregated with
the ERA under section 409A of the Code are also terminated and liquidated, (iii)
no payments in liquidation of the ERA are made within twelve (12) months of the
date of termination of the ERA other than payments that would be made in the
ordinary course operation of the ERA, (iv) all payments are made within
twenty-four (24) months of the date the ERA is terminated and (v) the Company or
the Employer, as applicable depending on whether the ERA is terminated with
respect to such entity, do not adopt a new plan that would be aggregated with
the ERA within three (3) years of the date of the termination of the ERA.

 

10.4    Termination of Affiliate's Participation. An Affiliate may terminate its
participation in the ERA at any time by an action of its governing body and
providing written notice to the Company. Likewise, the Company may terminate an
Affiliate's participation in the ERA at any time by an action of the Human
Resources Committee and providing written notice to the Affiliate. The effective
date of any such termination will be the later of the date specified in the
notice of the termination of participation or the date on which the RPAC can
administratively implement such termination. In the event that an Affiliate's
participation in the ERA is terminated, unless declared otherwise by the Company
and specified in Exhibit A each Participant employed by such Affiliate will
continue to participate in the ERA as an inactive Participant and will be
entitled to a distribution of his entire Account or a portion thereof upon his
Termination of Employment pursuant to Section 5.3.

 

--------------------------------------------------------------------------------

End of Article X



35

--------------------------------------------------------------------------------

 

 

 

ARTICLE XI

MISCELLANEOUS

 

11.1     No Reduction of Employer Rights. Nothing contained in this ERA will be
construed as a contract of employment between the Employer and an Employee, or
as a right of any Employee to continue in the Employment of the Employer, or as
a limitation of the right of the Employer to discharge any of its Employees,
with or without cause.

 

11.2      Provisions Binding. All of the provisions of this ERA will be binding
upon all persons who will be entitled to any benefit hereunder, their heirs and
personal representatives.

 

--------------------------------------------------------------------------------

End of Article XI

 

 



36

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Sixth Amended and Restated Tenet Executive Retirement
Account has been executed on this 18th day of December, 2015, effective as of
November 30, 2015, except as specifically provided otherwise herein.

 

 

 

 

 

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Paul Slavin

 

 

Paul Slavin, Vice President, Compensation,

 

 

Benefits and Corporate HR

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

GRANDFATHERED CONIFER EMPLOYEES

 

Section 2.1(s) of the Sixth Amended and Restated Tenet Executive Retirement
Account (the "ERA") provides that certain Employees of Conifer Health Solutions,
LLC will continue to participate in the ERA after December 31, 2013, the date
that Conifer Health Solutions, LLC ceased to be an Employer.

 

 

 


Name

Title
(includes any Successor Title)

Daniel M. Karnuta

Senior Vice President, Chief Financial Officer

Matthew C. Michaels

Senior Vice President, CHI Revenue Cycle

Megan H. North

President, VBC

Janie Patterson

Senior Vice President, Revenue Cycle Management

James M. Thatcher

Senior Vice President, Business Development

Norma A. Zeringue

Senior Vice President, Chief HR Officer

 

 



A-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

LIMITS ON ELIGIBILITY AND PARTICIPATION

 

Section 3.1 of the Tenet Executive Retirement Account (the ''Prior ERA'')
provided the Retirement Plans Administration Committee, formerly the Pension
Administration Committee (the “RPAC”), with the authority to limit the
classification of employees of Tenet Healthcare Corporation or its participating
affiliates (collectively the "Employer") eligible to participate in the ERA
and/or to limit or terminate an Eligible Person's participation in the ERA at
any time and states that any such limitation will be set forth in this Exhibit
B.  This provision has been continued in this Sixth Amended and Restated Tenet
Executive Retirement Account.  This Exhibit B identifies the employees excluded
from ERA participation pursuant to this provision.

 

 

 

 

Name

Title


Effective Date And
Applicable Modification

 

 

 

 

 

 

 

 

B-1

--------------------------------------------------------------------------------